DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 12 Apr. 2022 is acknowledged.
The traversal is on the ground(s) that claims 29 and 30 now contain all the limitations of claim 31. This is found persuasive. Claims 29-30 are rejoined.
The traversal is on the ground(s) that claims Groups II and III are not mutually exclusive.  This is not found persuasive because the Groups are mutually exclusive where Group III requires a downward force.
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 50-57 directed to an invention non-elected with traverse in the reply filed on 4 May. 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 29-49 are allowed.
Regarding claim 31, the closest prior art is Kepler US 2007/0169776. Kepler teaches a water reservoir (16) for use with an RPT device. Kepler further teaches a water reservoir base (190) and a water reservoir lid (188) including a clip or retainer (230/214). Kepler does not teach moving the water reservoir lid relative to the water reservoir base (or vice versa) against the bias of a spring configured to allow the water reservoir to be securely attached relative to the water reservoir dock. The modification would not have been obvious because the prior art does not teach the feature. No prior art, alone or in combination, teaches all the limitations of claim 31.
Claims 29-30 and 32-49 depend upon claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776